Citation Nr: 0414061	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for left leg disability 
secondary to service-connected disabilities.

2.  Entitlement to service connection for low back disability 
secondary to service-connected disabilities.

3.  Entitlement to service connection for disability 
involving the right lower extremity to include right knee 
disabilities.

4.  Entitlement to an increased evaluation of service 
connection bilateral pes planus, currently related as 30 
percent disabling.

5.  Entitlement to an increased evaluation of service 
connection left knee replacement, currently evaluations as 30 
percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The issues of entitlement to service connection for a right 
lower extremity disorder, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a left leg disability. 

2.  A low back disability was not manifested in service and 
is not shown by competent evidence to be related to service 
or any service-connected disability.

3.  Bilateral pes planus is not productive of pronounced 
disability manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances has not been objectively demonstrated.

4.  The veteran's service-connected status-post left total 
knee replacement is symptomatic and productive of some 
functional impairment, but is not manifested by severe 
painful motion or weakness of the extremity, ankylosis of the 
knee, extension of the leg limited to more than 20 degrees, 
or the equivalent of nonunion with loose motion of the knee.


CONCLUSIONS OF LAW

1.  The veteran does not have present left leg disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).

2.  The veteran's low back disability is not proximately due 
to or the result of service-connected left knee or pes 
planus, and was not aggravated thereby.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  The criteria for a rating in excess of 30 percent for 
residuals of a left total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2003).

4.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the present case, notice was 
given the veteran prior to the rating action in June 2002, in 
2 letters dated in December 2001, and a letter dated in 
February 2002.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App.  183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2001).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a May 1954 rating action, service connection was granted 
for left knee disability and pes planus.  Ten percent and 
noncompensable evaluations were assigned respectively.  The 
record discloses that these disabilities were was the subject 
of subsequent adjudication by the RO between 1955 and 2001.  
Thirty percent evaluations were ultimately granted for each 
disability.  In November 2001, the veteran filed claims for 
service connection for left leg and low back disabilities 
secondary to either the service-connected left knee and/or 
pes planus.

a) left lower extremity

The Board initially notes that the veteran does not contend 
that he has a left leg disability arising directly from his 
military service.  Rather, he contends that he has a leg 
disability secondary to his service-connected disabilities.  
The Board observes in passing that service medical records 
fail to reveal any significant ongoing left lower extremity 
disability other than the left knee, for which service 
connection has already been established.  Service medical 
records are otherwise negative for additional injury or 
disability to the to the left lower extremity.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a left leg disability was not incurred as a 
result of either of the veteran's service-connected 
disabilities.  The Board bases this conclusion on the medical 
evidence of record, which supports the proposition that the 
veteran does not in fact have a post service left leg 
disability.

Post service evidence of record consists of VA and private 
treatment records, which together cover the period from 1953 
to 2002.  These records show ongoing evaluation and treatment 
for left lower extremity problems, primarily his service-
connected left knee and a nonservice-connected back 
disability.  Review of these records fails to disclose 
medical evidence of a separate left lower extremity disorder.  
Of some significance is a private treatment report dated in 
June 2000, which shows that during examination of the 
veteran's left knee, further evaluation of the entire left 
lower extremity was unremarkable.  At that time the toes were 
neurovascularly intact, distal pulses were good and there was 
no calf tenderness.  Range of motion of the ankle and hip 
were good with no pain on internal or external rotation.  The 
most recent entry dated in November 2001 showed examination 
of the left lower extremity was benign.  

Analysis

The primary impediment to a grant of service connection for 
left leg disability is the absence of medical evidence of a 
diagnosis.  

The post-service records are notably negative for any medical 
evidence, documenting complaints, findings or treatment of 
residuals of a left lower extremity disability.  In fact, the 
veteran has not clearly articulated what symptoms he 
experiences that are from the claimed left lower extremity 
disability.  There is no medical evidence showing a current 
diagnosis of an additional left lower extremity disorder, 
other than the service-connected left knee.  

Thus a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  Although the veteran 
has asserted that he currently suffers from a left leg 
disability, he has offered no medical evidence, which 
indicates that these complaints are manifestations of an 
actual medical disorder.  The veteran's complaints of pain 
alone cannot satisfy the criteria for a current disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].  Therefore, the Board finds that there is no 
medical basis for holding that the veteran's claimed left leg 
disability and any service-connected disability are 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of Allen, which 
would be permitted if any service-connected disability caused 
aggravation of any left leg disability.

The veteran's allegations of entitlement have been 
considered, but his statements and testimony are not 
competent evidence of causality.  As a layperson, he is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  LeShore v. Brown, 8 Vet.App. 406 (1995); Dean 
v. Brown, 8 Vet.App. 449 (1995).

In the absence of competent evidence of left leg disability, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).  


b) low back disability 

Service medical records are totally devoid of any report or 
clinical finding of a low back disability.  Significantly, 
there was no reference to back pain at the time of his 
service separation examination.  Instead, a clinical 
evaluation of the spine and other musculoskeletal system, was 
found to be normal.  The veteran reported no pertinent 
complaints.  As such, the veteran's service medical records 
do not affirmatively establish that a chronic low back which 
had its onset during his military service.

Post service evidence of record consists of VA and private 
treatment records, which together cover the period from 1953 
to 2002.  Of some significance is an April 2001 X-ray of the 
lumbosacral spine which shows degenerative disc disease L5-S1 
with degenerative joint disease L5-S1.  At that time the 
veteran gave a history of back pain since 1960.  

During VA examination in March 2002, the veteran recalled no 
specific low back injury but indicated increasing low back 
pain over the last 5-10 years.  X-rays of the lumbar spine 
show well-preserved disc heights other than at the L5-S1 
junction with only minimal degenerative changes at that 
level.  The pars and posterior elements appeared intact 
without injury.  The pedicles appeared somewhat short in 
anterior to posterior length.  The clinical assessment was 
back pain, mostly mechanical in nature.  The examiner 
concluded that veteran's reported history was consistent with 
stenosis, which could not be confirmed with out an MRI.  
However there was no link between the veteran's service 
connected pes planus and low back symptomatology.  

Analysis

The veteran maintains that he developed a low back disability 
as a result of his service-connected pes planus or left knee 
disability.  He does not contend that his low back disability 
began in service, or is directly related to his active 
service.  Rather, he has limited his argument to principles 
of secondary service connection.  As such, the Board will 
analyze the veteran's claim on that basis.

While post-service medical evidence shows complaints and 
treatment for a low back disability, it fails to indicate 
that the veteran's service-connected disabilities played a 
significant role in the development or worsening of it.  Post 
service VA and private medical treatment records show he 
first received treatment for low back pain in 2001 with no 
discussion regarding etiology.  Moreover the March 2002 VA 
examiner specifically found no significant causal connection 
between the veteran's current back disability and his 
service-connected pes planus.  

The veteran is clearly of the opinion that his claimed low 
back disability is related to his service connected 
disabilities.  However, he has not brought forth any medical 
evidence that would either refute the VA opinion or suggest a 
nexus between his claimed back disability and any service 
connected disability, and a layman such as the veteran is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The single competent medical opinion 
in the record conclusively found no etiological relationship 
between the service-connected disabilities and subsequent 
development of degenerative disc disease.  Thus, the Board 
finds that there is no medical basis for holding that the 
veteran's claimed disability and service-connected disability 
are etiologically or causally associated.  This also refutes 
any grant of service connection on the basis of Allen, which 
would be permitted if any service-connected disability caused 
aggravation of the disc disease.

2.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

a) pes planus 

In a May 1954 rating action, service connection was granted 
for pes planus, and a noncompensable evaluation was assigned.  
The record discloses that this disability was the subject of 
subsequent adjudication by the RO between 1997 and 2001.  The 
current evaluation is 30 percent.

The veteran requested a higher rating in November 2001.  In 
support of this claim is a July 1996 VA examination.  At that 
time the veteran complained of chronic foot pain and 
difficulty walking or standing for prolonged periods.  On 
examination the veteran had bilateral fallen arches left 
greater than right.  He had pain with range of motion while 
weight bearing but overall function was normal.  Both gait 
and circulation were normal as well.  There were no secondary 
skin or vascular changes noted.  The diagnosis was marked pes 
planus deformity with mild degenerative changes in all toes.  
He had soft molded arch inserts in his shoes, which he had 
just received.  

During VA examination n March 2002 the veteran reported that 
his pes planus affected him to the point where he required 
orthotics, which helped some.  He never sought surgical 
intervention to address any foot pain.  The foot pain 
increased with walking more than 2-3 blocks.  He occasionally 
took medication due to the severity of the foot pain, which 
was described as an aching within the arch.  Examination of 
the feet with weight bearing showed complete loss of his 
longitudinal arch consistent with pes planus.  He was able to 
recreate an arch with toes stance and swing back behind the 
foot back into varus.  The motion of the foot was supple.  
Pronation and supination of both feet were symmetric and 
without discomfort.  X-rays were consistent with pes planus 
with no other bony abnormality noted.  The examiner noted 
that veteran's pes planus had remained stable.  

VA outpatient treatment records dated from January 2001 to 
April 2002 primarily show evaluation and treatment for 
unrelated low back, left knee and hip disabilities.  


Analysis

The veteran is currently evaluated as 30 percent disabled for 
his bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  This rating requires severe bilateral flat foot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities, is rated 30 percent.  Pronounced bilateral flat 
foot, with marked pronation, extreme tenderness of plantar 
surface of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5276 (2003).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral pes planus.  The medical evidence, 
particularly the report from the March 2002 VA examination, 
reveals the veteran's bilateral pes planus has remained 
stable.  The evidence does not show the pes planus to be 
pronounced, with the marked pronation, extreme tenderness of 
plantar surfaces on the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances that a 50 percent 
rating would contemplate.  The record reveals that the 
veteran's ability to walk is also impaired by a combination 
of other disorders in the lower extremities, including left 
knee, hips and low back.

The specific symptoms cited in Diagnostic Code 5276 as 
criteria for a 50 percent rating are absent.  Therefore the 
Board finds that the veteran's overall level of disability 
shown does not more nearly approximate the clinical 
manifestations required for a 30 percent rating under 
Diagnostic Code 5276.  38 C.F.R. § 4.7 (2003).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2003), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, the veteran is 
currently in receipt of a 30 percent rating, which 
contemplates "pain on manipulation and use of the feet."  
Since he does not have objective evidence of weight-bearing 
line over or medial to the great toe or inward bowing of the 
tendo Achillis, it appears that the 30 percent rating is 
justified chiefly on the basis of pain.  Further, there is no 
evidence of swelling or weakness indicative of significant 
functional loss not already included in the assigned 30 
percent evaluation.  Although the Board is required to 
consider the effect of the veteran' s pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

Under the rating schedule, a compensable rating may be 
assigned to several other foot disabilities, if shown.  These 
are weak foot (Diagnostic Code 5277), claw foot (Diagnostic 
Code 5278), metatarsalgia (Diagnostic Code 5279), hammertoe 
(Diagnostic Code 5282), and malunion or nonunion of the 
tarsal or metatarsal bones (Diagnostic Code 5283).  38 C.F.R. 
§ 4.71a (2003).  However, the medical evidence does not show 
that any of these conditions have been demonstrated and shown 
to be a manifestation of the service-connected disability and 
the veteran does not claim that any of them are present.  In 
the absence of any of these findings, a basis for an 
increased evaluation for bilateral pes planus is not found 
and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

b) left knee disability

In a May 1954 rating action, service connection was granted 
for pes planus, and a noncompensable evaluation was assigned.  
The record discloses that this disability was the subject of 
subsequent adjudication by the RO between 1997 and 2001.  The 
current evaluation is 30 percent.

In support of his most recent claim for increase filed in 
November 2001 are private treatment records dated from June 
2000 to November 2001.  These records show that in June 2000 
the veteran's chief complaint was of left knee pain.  The 
veteran's history was significant for two previous knee 
surgeries in the mid-1950s.  Current X-rays showed 
significant collapse of the lateral joint line, significant 
osteophyte formation and sclerosis of the joint and mild 
patellofemoral disease.  The clinical impression was 
significant arthritis of the left knee.  The veteran elected 
to undergo total knee arthroplasty which was performed in 
July 2000.

Post-operative follow-up records show that in August 2000, 
two weeks after the surgery, the veteran was able to follow 
postoperative rehabilitation protocol without difficulty.  
The examiner noted the veteran was in "very good condition. 
"  There was some swelling but no numbness, tingling or 
weakness.  The toes were neurovascularly intact, with 
excellent distal pulses and no calf tenderness.  Range of 
motion of the left knee was 0 to 70 degrees.  In September 
2000, the veteran's primary complaint was of stiffness.  
Range of motion was from 3 to 85 degrees and X-rays showed a 
well-aligned total knee.  In October 2000, the veteran 
expressed that he was "very happy" with results of his 
surgery despite occasional tightness.  Range of motion of the 
left knee was from 2 to 95 degrees.  The most recent entry 
dated in January 2001, six months postoperatively, the 
veteran was noted to be "doing great" with minimal 
restrictions.  Range of motion was from 0 to 110 degrees.  
The veteran related that he was working at the YMCA.  

During VA examination in November 2001, the veteran indicated 
that since the surgery he has had approximately 50 percent 
reduction in knee pain, in intensity.  He described the pain 
as sharp, pins and needles and a throbbing sensation.  He 
also reported that the pain was now present approximately 50 
percent of the time, especially at night.  The veteran has 
been using medication since the surgery, particularly 
Darvocet and Oxycodone, on average 3 tablets weekly which 
helped to relieve the pain.  He continues to use a cane since 
the surgery and was able to complete prescribed physical 
therapy three weeks post operatively and has continued to 
exercise on a regular basis, on his own 2-3 weekly.  The 
veteran reported that he continued to have subluxation of the 
left knee, approximately 6 times over the last year.  He 
reported a limiting factor of fatigue for the following 
activities: he would be able to walk only for five minutes, 
stand for five minutes and that sitting beyond 30 minutes 
resulted in increased stiffness in the left knee.  He also 
had problems both ascending and descending stairs, secondary 
to instability and limited range of motion of the left knee.  
He was able to traverse a maximum of one flight of stairs.  
The veteran denied any complications from his knee 
replacement, including infections or need for repetitive 
procedures.  

On examination the veteran was able to walk at length from 
the hallway to the examination room approximately 200 feet 
before and after exam without distress or significant 
alteration in gait and used a cane to assist in ambulation.  
He demonstrated bilateral instability with attempted tandem 
gait.  He was able to ambulate within the confines of the 
room, approximately 5-10 feet without assistance of cane.  
There was a well-healed incision overlying the left knee 
approximately 7 inches in length.  There was slight calor 
over the left knee but no erythema.  There was a palpable 
clicking sensation with maneuvers testing for anterior and 
posterior instability.  However, there was no evidence of 
anterior, posterior, medial or lateral instability.  There 
was apparent fluid accumulation and expected loss of normal 
contours of the joints, status post TKA.  Left extremity 
measurements were essentially symmetrical with slight 
increase in the left calf, approximately .5 inches greater 
than right calf.  Left knee range of motion was limited with 
flexion to approximately 90 degrees, extension was possible 
to 0.  The veteran was able to demonstrate heel-to-shin 
maneuver bilaterally with some difficulty appreciated, left 
heel to right knee, secondary to limited range of motion of 
the left knee.  Symmetrical strength of the hip flexors and 
extensors, quadriceps and hamstrings, ankle flexion and 
dorsiflexion.  Bilateral patellar deep tendon reflexes were 
intact.  X-ray films revealed no evidence of a fracture or 
dislocation; there was evidence of the earlier left knee 
arthroplasty, and shadows between the cement and bone at the 
inferior of the medial portion of tibial component of the 
total left knee prosthesis were consistent with loosening of 
the tibial component.

VA outpatient treatment records dated from January 2001 to 
April 2002 primarily show treatment for among other 
disabilities right knee pain, low back pain and hip 
arthritis.  

During VA examination in March 2002, the examiner noted the 
veteran's history of total knee arthroplasty in July 2000, 
which currently was doing well.  He was able to ambulate 
without too much limitation in the left knee and had good 
range of motion.  The veteran reported being happy with the 
knee replacement.  

Examination revealed slightly antalgic gait with the short 
leg stents on the right with a cane held also in his right 
hand.  His left knee had a well-healed midline incision as 
well as a previous meniscotomy site incision, both well 
healed.  The knee motion was good from 0 to 110 degrees.  
There was no pain with range of motion and no effusion was 
noted.  The knee was stable to anteroposterior shock.  X-rays 
showed a well-fixed, well-positioned total knee with 
preserved polyethylene which appeared in good order.  The 
clinical assessment was service-connected left knee, which 
had status post replacement doing well.  

Additional private outpatient treatment records dated from 
October 2000 to October 2002 indicated that the veteran had 
been undergoing physical therapy on a regular basis since 
October 2000.  He received 30 minutes of aerobic conditioning 
and performed strengthening and stretching exercises at least 
three days per week.  

Analysis

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  The minimum rating 
for replacement of a knee joint is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2003).

The veteran underwent a left total knee arthroplasty in July 
2000.  The RO rated the knee replacement 100 percent for one 
year after the surgery (and expiration of a temporary total 
convalescent rating) and a 30 percent rating was assigned 
thereafter.  In reviewing the relevant medical evidence of 
record, the Board finds that a rating in excess of 30 percent 
is not warranted.

The relevant clinical findings include VA and private 
treatment records dated from 2000 to 2002, which document 
severe arthritis of the left knee prior to surgery.  
Following surgery there was no significant abnormality found 
with respect to the veteran's left knee.  The VA examination 
in November 2001 showed a well-healed surgical scar on the 
left knee with 0 degrees of extension and 90 degrees of 
flexion; there was no focal tenderness to palpation about the 
prosthesis and no swelling or erythema.  The examiner noted 
the veteran had bilateral instability with tandem gain and 
clicking sensation but otherwise no medial or lateral 
instability.  

The relevant evidence does not show that the veteran's 
residuals of a left total knee replacement include severe 
painful motion or weakness in the affected extremity so as to 
warrant a 60 percent evaluation under Code 5055.  There is no 
clinical evidence of any instability of the prosthetic joint 
or any appreciable weakness of the knee.  The veteran's 
private physician reported that postoperatively the veteran 
was either "doing well" or doing great."  Moreover, the 
veteran reported that he was "very happy" with the results 
of his surgery and had minimal restrictions.  He denied any 
complications.  

The Board has considered whether more than the minimum 30 
percent rating for the knee replacement may be assigned based 
on an intermediate degree of residual weakness, pain, and 
limitation of motion, rating by analogy under diagnostic 
codes 5256, 5261, or 5262.  38 C.F.R. §4.71a, Diagnostic Code 
5055 (2003).

The most recent VA examination performed in 2002 shows some 
limitation of motion of the left knee but not ankylosis or 
complete immobility of the knee.  Thus, an increased rating 
under Diagnostic Code 5256 is not indicated.  The current 30 
percent rating is the maximum evaluation allowed for 
limitation of flexion of a knee or leg (38 C.F.R. § 4.71a, 
Diagnostic Code 5260), and the degree of limitation of 
extension reported falls short of what is required for a 
rating in excess of 30 percent under Diagnostic Code 5261. 
There is no medical evidence dated in recent years to 
indicate otherwise.  As the medical records show that the 
veteran's prosthetic left knee is stable and intact, there is 
clearly no support for a finding that the knee should be 
rated 40 percent by analogy to nonunion of the tibia and 
fibula with loose motion under Diagnostic Code 5262.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The Board finds that the relevant clinical findings reported 
in 2002 adequately portray the veteran's degree of functional 
loss (38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995)), and they are not consistent with any 
additional limitation of motion or favorable or unfavorable 
ankylosis due to any weakened movement, excess fatigability, 
or incoordination.  The medical evidence shows no additional 
functional loss due to pain and, as noted above, the most 
recent VA orthopedic examination report did not demonstrate 
significant functional loss.

The Board finds that the medical evidence does not support a 
rating in excess of 30 percent under the applicable rating 
criteria.  The Board therefore finds that a preponderance of 
the evidence is against the claim for a rating in excess of 
30 percent for status post arthroplasty, of the left knee and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

1.  Entitlement to service connection for left leg disability 
is denied.  

2.  Entitlement to service connection for low back disability 
is denied.  

3.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus is denied.

4.  Entitlement to a rating in excess of 30 percent for 
status post left total knee arthroplasty is denied.


REMAND

The veteran has claimed service connection for disability 
involving the right lower extremity.  

According to a March 2002 VA examination report, the examiner 
concluded that the veteran had right knee arthritis which was 
clearly the result of a meniscotomy performed in 1961 due to 
the veteran's reported history of events in service.  
However, in this case, there is little competent evidence 
that the veteran sustained a chronic disability involving the 
right lower extremity while in service.  Although available 
service medical records show that he was treated for right 
ankle sprain there was no evidence of chronic disability at 
separation.  Moreover there is no evidence that the RO has 
attempted to obtain the medical records pertaining to the 
veteran's post service right knee surgery in 1961.  The RO 
must obtain these treatment records because they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claim.  

The veteran has also raised the possibility that he has 
developed a disability involving the right lower extremity 
secondary his service-connected pes planus or left knee 
disabilities.  38 C.F.R. § 3.310 (2003).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1993), the U.S. Court of Appeals for 
Veterans Claims, (the Court) defined aggravation of a non-
service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  Adequate medical opinion 
regarding the etiology of the veteran 's claimed right leg 
disability is deemed warranted for the Board to equitably 
decide this appellate issue, and should therefore be 
obtained.  

As to the claim for a TDIU, the Board notes that because the 
veteran's service connected disabilities currently have a 
combined rating of 60 percent (i.e., pes planus and left knee 
disability, each evaluated as 30 percent disabling), this 
claim, if granted, could effect the outcome of the veteran's 
current claim for a TDIU.  See 38 C.F.R. § 4.16(a) ("Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.")

Therefore, the Board finds that the claim of service 
connection for a right lower extremity disability is 
intertwined with the veteran's claim for a TDIU.  
Accordingly, the adjudication of the TDIU issue must be 
deferred pending adjudication of the claim of service 
connection for a right leg disability by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence she would be responsible for obtaining.  
See 38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

The case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), ( see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Of particular interest are all 
records from pertaining to right knee 
surgery in 1961.  In any case, the RO 
should document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  The March 2002 examiner should be 
asked to review the claims folder, 
examine the veteran if necessary, and 
provide a statement detailing the basis 
for the conclusion in the examination 
report that the veteran's right knee 
arthritis is related to an inservice 
injury.  The examiner should be given an 
opportunity to supplement his prior 
statement with medical evidence and 
comment on the significance, if any, of 
the service medical records.  If the 
March 2002 examiner is no longer 
available, the veteran should be referred 
for a new VA examination.  In either case 
the physician should provide a complete 
diagnosis and determine the nature of any 
current disability of the right lower 
extremity and identify the etiology.  Any 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the physician 
should review the results of any testing 
prior to completing the report. 

On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any disability of the 
right lower extremity including right 
knee arthritis is attributable to any 
disease or injury suffered during the 
veteran's service, intercurrent causes, 
or to a combination of such causes or to 
some other cause or causes.  

If the veteran does not currently have 
disability involving the right lower 
extremity, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
In the alternative, the physician should 
determine whether the veteran's service-
connected left knee or pes planus 
disability is causally or etiologically 
related to the development of any 
diagnosed disability involving the right 
lower extremity.  The examiner should 
also state an opinion as to the medical 
probability that any currently 
demonstrated right knee disability 
increased in severity as a result of the 
service-connected left knee or pes planus 
disability--i.e., an increase in severity 
or an exacerbation of symptoms and, if 
so, to what extent.  If such aggravation 
is found, the increment should be 
identified and defined in terms of actual 
reported findings on examination.  

The report must be based on a review of 
the claims folder.  Any opinion provided 
should include discussion of specific 
evidence of record, including the service 
medical records and the March 2002 VA 
opinion.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should then determine whether the 
veteran meets the rating criteria for 
TDIU set forth in 38 C.F.R. §§  4.15, or 
4.16(a).  The RO should also determine 
whether the veteran is precluded, solely 
by his service-connected disabilities, 
from following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU, if appropriate.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



